    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Page I of!



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                         v.                                                (For Offenses Committed On or After November 1, 1987)



                           Carlos Corona-Torres                                            Case Number: 3:19-mj-21356

                                                                                           Jami L Ferr a
                                                                                           Defendant's Attar ey


    REGISTRATION NO. 84145298
                                                                                                                         MAR 2 1 2019
    THE DEFENDANT:
     ISi pleaded guilty to count(s) I of Complaint
                                                                                                                               .. : 'H'.:...O'+'''""lh'<-1-
                                              -----"------------~3\flf!e'fl:"'ii-'B-'fB'''fi''"·;;;·'B-''"+4;"ci'-'·-·B-';i'c':\'.~
     0 was found guilty to count( s)                                                                         BY                                              D::'.::PUTY
                                                                                                                                 •P~• · · - - · · - - · · - · - -


          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                                     Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                            I

     D The defendant has been found not guilty on count(s)
                                                                                  ------------------~
     D Count(s)                                                                             dismissed on the motion of the United States.
                       -----------------~



                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   ~IMESERVED
     ISi Assessment: $10 WAIVED IZl Fine: WAIVED
     ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.

-    D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, March 21, 2019
                                                                                       Date of Imposition of Sentence


    Received
                  D7
                             ~                                                           .h.~
                                                                                       HONORABLE F. A. GOSSETT III
                                                                                       UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                                       3:19-mj-21356
